       Case 1:19-cv-06912-RA-KHP Document 41 Filed 06/10/20 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 6/10/2020


RICARDO VELASQUEZ,

                           Plaintiff,
                                                             No. 19-CV-6912 (RA)
                      v.
                                                                     ORDER
LEMAGE INC. d/b/a Quartino Bottega
Organica,

                           Defendants.


RONNIE ABRAMS, United States District Judge:

       On June 9, 2020, Judge Parker extended all fact and expert discovery deadlines in this

action to October 2, 2020 and scheduled another phone conference before her on August 19,

2020. Dkt. 40. In light of Judge Parker’s recent order, the Court will adjourn the post-discovery

conference on June 18, 2020 to October 9, 2020 at 10:30 a.m. No later than October 2, 2020, the

parties shall submit a joint letter, updating the Court on the status of the case, including but not

limited to whether either party intends to file a dispositive motion and what efforts the parties

have made to settle the action.

SO ORDERED.

Date: June 10, 2020
      New York, NY
                                              _____________________________
                                              Ronnie Abrams
                                              United States District Judge
